Exhibit 10.03

[FAIRCHILD LOGO]

Fairchild Semiconductor 2007 Stock Plan

Performance Unit Award Agreement

 

PARTICIPANT:

 

 

  EMPLOYEE ID:  

 

  GLOBAL ID:  

 

 

 

GRANT DATE:  

 

    TARGET NUMBER OF PERFORMANCE UNITS:  

 

  units  

PERFORMANCE YEAR:   Fiscal Year Ending  

 

   

THIS AGREEMENT, effective as of the Grant Date set forth above, is between
Fairchild Semiconductor International, Inc., a Delaware corporation (the
“Company”, “we”, “our” or “us”) and the Participant named above (“you” or
“yours”), pursuant to the provisions of the Fairchild Semiconductor 2007 Stock
Plan (the “Plan”) with respect to the award of the number of performance units
(“Performance Units”) specified above. Capitalized terms used and not defined in
this Agreement shall have the meanings given to them in the Plan.

By accepting this Grant, you irrevocably agree, on your own behalf and on behalf
of your heirs and any other person claiming rights under this Agreement, to all
of the terms and conditions of the Performance Unit Award as set forth in or
pursuant to this Agreement and the Plan (as such may be amended from time to
time). You and the Company agree as follows:

 

1. Application of Plan; Administration

   This Agreement and your rights under this Agreement are subject to all the
terms and conditions of the Plan, as it may be amended from time to time, as
well as to such rules and regulations as the Administrator may adopt. It is
expressly understood that the Administrator that administers the Plan is
authorized to administer, construe and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon you to the extent permitted by the Plan. Any inconsistency
between this Agreement and the Plan shall be resolved in favor of the Plan.

2. Performance Goal

  

The issuance of Performance Units pursuant to this Agreement shall be subject to
the Company achieving earnings before interest and taxes, as determined by the
Administrator pursuant to the Plan (“EBIT”), for the Performance Year set forth
above equal to at least the 50% EBIT Target established by the Administrator and
set forth in the table below. If EBIT for the Performance Year does not equal or
exceed the 50% EBIT Target threshold, the right to receive any Performance Units
pursuant to this Agreement shall expire without consideration.

 

Subject to the foregoing paragraph and provided that you have remained in the
full time employment or service of the Company or an Affiliate from the Grant
Date set forth above, the number of Performance Units issued to you under this
Agreement (such units, the “Granted Performance Units”) shall be determined in
accordance with the following schedule:

     

Percentage EBIT

Target

  

EBIT Required to

Achieve

Percentage EBIT

Target

  

Number of Granted
Performance Units If Percentage EBIT Goal Achieved

   50% EBIT Target       0.50 x the Target Number of Performance Units    100%
EBIT Target       1.00 x the Target Number of Performance Units    150% EBIT
Target       1.50 x the Target Number of Performance Units    200% EBIT Target
      2.00 x the Target Number of Performance Units    In the event that the
Company’s EBIT for the Performance Year falls between two of the Percentage EBIT
Targets listed in the table above, the number of Granted Performance Units shall
be determined by linear interpolation. Notwithstanding anything herein to the
contrary, in no event shall more that 2.00 times the Target Number of
Performance Units be issued under this Agreement.



--------------------------------------------------------------------------------

   Following the end of the Performance Year and the collection of relevant data
necessary to determine the extent to which the performance goal set forth in
this Paragraph 2 has been satisfied, the Administrator will determine: (a) the
extent to which the performance goal was achieved by the Company for the
Performance Year; and (b) the percentage of the Target Number of Performance
Units to be issued pursuant to the Performance Unit Award program for the
Performance Year. The Administrator shall make these determinations in its sole
discretion. The number and kind of shares subject to or issued under the
Performance Unit Award shall be subject to adjustment as provided for in Section
12(d) of the Plan. The achievement of the performance goal (or lack thereof)
shall be evidenced by the Administrator’s written certification. For the
avoidance of doubt, the right to receive up to 200% of the Target Number of
Performance Units shall expire without consideration to the extent that such
units do not become Granted Performance Units.

3. Vesting

   The Granted Performance Units will vest (becoming “Vested Performance Units”)
on the following Vesting Dates provided that you have remained in the full time
employment or service of the Company or an Affiliate from the Grant Date set
forth above until the respective Vesting Date, provided that in no case shall
the units vest before the date of the Administrator’s written certification of
the performance goal achievement under Paragraph 2:     

Vesting Date

 

Percentage Vested

(including portion that vested the preceding year)

   First anniversary of the Grant Date   33%    Second anniversary of the Grant
Date   66%    Third anniversary of the Grant Date   100%    The vesting period
set forth above may be adjusted by the Administrator to reflect the decreased
level of employment or service during any period in which you are on an approved
leave of absence or are employed on a less than full time basis.

4. Termination of Employment

   Except as otherwise provided in Paragraph 8 of this Agreement, the right to
issuance of Performance Units and the rights under any Granted Performance Units
that have not become Vested Performance Units at the time your employment or
service with the Company terminates for any reason will be forfeited without
consideration as of the date of termination.

5. Settlement of Granted Performance Units and Issuance of Shares

   Each Vested Performance Unit will be settled by the delivery of one Share to
you or, in the event of your death, to your designated beneficiary, promptly
following the Vesting Date with respect to such Shares, subject to your
satisfaction of any tax withholding obligations as described in Paragraph 10 of
this Agreement. You hereby authorize any brokerage service provider determined
acceptable to the Company, to open a securities account for you to be used for
the settlement of Vested Performance Units. The date on which Shares are issued
may include a delay in order to provide the Company such time as it determines
appropriate to address tax withholding and other administrative matters.

6. Rights as Stockholder

   Except as otherwise provided in this Agreement, you will not be entitled to
any privileges of ownership of the shares of Common Stock underlying your
Performance Units unless and until Shares are actually delivered to you under
this Agreement.

7. Dividends

   From and after the date a number of Granted Performance Units are issued to
you under Paragraph 2 or Paragraph 8, you will be credited with additional
Performance Units having a value equal to declared dividends, if any, with
record dates that occur prior to the settlement of any Granted Performance Units
as if such Granted Performance Units had been actual shares of Common Stock,
based on the Fair Market Value of a share of Common Stock on the applicable
dividend payment date. Any such additional Performance Units shall be considered
Granted Performance Units under this Agreement and shall also be credited with
additional Performance Units as dividends, if any, are declared, and shall be
subject to the same restrictions and conditions (including the risk of
forfeiture under Paragraph 4) as Granted Performance Units with respect to which
they were credited. Notwithstanding the foregoing, no such additional
Performance Units will be credited with respect to any dividend in connection
with which Granted Performance Units are adjusted pursuant to Section 12(d) of
the Plan. Any reinvestment of dividends in additional Performance Units shall be
subject to the Plan.

 

2



--------------------------------------------------------------------------------

8. Change in Control

   Notwithstanding anything to the contrary in this Agreement, the Granted
Performance Units shall be subject to acceleration of vesting upon a Change in
Control as provided with respect to Restricted Stock under Section 12(a)(2) of
the Plan, and shall be settled as if pursuant to Paragraph 5 of this Agreement,
provided that if a Change in Control occurs during the Performance Year, a
number of Performance Units equal to 100% of the Target Number of Performance
Units shall be issued to you (and become Granted Performance Units) immediately
prior to the Change in Control.

9. Transferability

  

(a)    Your Performance Units are not transferable, whether voluntarily or
involuntarily, by operation of law or otherwise, except as provided in the Plan.
Any assignment, pledge, transfer, or other disposition, voluntary or
involuntary, of your Units made, or any attachment, execution, garnishment, or
lien issued against or placed upon the Units, other than as so permitted, shall
be void.

 

(b)    You acknowledge that, from time to time, the Company may be in a
“blackout period” and/or subject to applicable securities laws that could
subject you to liability for engaging in any transaction involving the sale of
the Company’s shares. You further acknowledge and agree that, prior to the sale
of any Shares, it is your responsibility to determine whether or not such sale
of Shares will subject you to liability under insider trading rules or other
applicable securities laws.

10. Taxes

  

(a)    General. You are ultimately liable and responsible for all taxes owed by
you in connection with your Performance Units, regardless of any action the
Company takes or any transaction pursuant to this Paragraph 10 with respect to
any tax withholding obligations that arise in connection with the Performance
Units. The Company makes no representation or undertaking regarding the
treatment of any tax withholding in connection with the grant, issuance, vesting
or settlement of the Performance Units or Granted Performance Units or the
subsequent sale of any of the Shares underlying the Granted Performance Units
that vest. The Company does not commit and is under no obligation to structure
this Agreement to reduce or eliminate your tax liability.

 

(b)    Taxes. You will be subject to federal and state income and other tax
withholding requirements on a date (generally, the Vesting Date) determined by
applicable law (any such date, the “Taxable Date”), based on the Fair Market
Value of the Shares underlying the Granted Performance Units that vest. You will
be solely responsible for the payment of all U.S. federal income and other
taxes, including any state, local or non-U.S. income or employment tax
obligation that may be related to the Shares, including any such taxes that are
required to be withheld and paid over to the applicable tax authorities (the
“Tax Withholding Obligation”). You will be responsible for the satisfaction of
such Tax Withholding Obligation in a manner acceptable to the Company in its
sole discretion, including through payroll withholding.

 

(i) By Sale of Shares. Your acceptance of this Agreement constitutes your
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to sell on your behalf a whole number
of shares from those Shares issuable to you as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the applicable Tax
Withholding Obligation, and to transfer the proceeds from the sale of such
Shares from your securities account established with the brokerage service
provider for the settlement of your Vested Performance Units to any account held
in the name of the Company. Such shares will be sold on the Taxable Date or as
soon thereafter as practicable. You will be responsible for all brokers’ fees
and other costs of sale, which fees and costs may be deducted from the proceeds
of the foregoing sale of Shares, and you agree to indemnify and hold the Company
and any brokerage firm selling such Shares harmless from any losses, costs,
damages, or expenses relating to any such sale. To the extent the proceeds of
such sale exceed your Tax Withholding Obligation, such excess cash will be
deposited into the securities account established with the brokerage service
provider for the settlement of your Vested Performance Units. Such Shares will
be sold through the broker at market prices; however the price you receive will
reflect a weighted average sales price based on the sales price of Shares on
behalf of you and others for whom the designated broker may be selling shares on
the relevant day(s), and you acknowledge that the Company or its designee is
under no obligation to arrange for such sale at any particular price, and that
the proceeds of any such sale may not be sufficient to satisfy your Tax
Withholding Obligation. Accordingly, you agree to pay to the Company as soon as
practicable, including through additional payroll withholding, any amount of the
Tax Withholding Obligation that is not satisfied by the sale of shares described
above. Unless otherwise authorized by the Administrator in its sole discretion,
the sale of shares will be the primary method used by the Company to satisfy the
applicable Tax Withholding Obligation, and accordingly you represent and warrant
to the Company as follows:

 

A.     You are accepting this Agreement during a permitted trading period, and
at the time of accepting this Agreement you are not aware of any Material
Nonpublic Information (as defined in the Company’s Corporate Legal Insider
Trading and Tipping Policy) concerning the Company.

 

3



--------------------------------------------------------------------------------

  

B.     You will not exercise any subsequent influence over the amount of Shares
to be sold hereunder to generate funds for the Tax Withholding Obligation or the
price, date or time of such sale.

 

C.     You are entering into this Agreement in good faith and have a bona fide
intention to carry out the terms of this Agreement, and you will not enter into
or alter a corresponding or hedging transaction or position with respect to the
Shares.

 

(ii) By Share Withholding. If so elected in the sole discretion of the
Administrator, then in lieu of a market sale pursuant to Paragraph 10(b)(i) you
authorize the Company to withhold from the Shares issuable to you the whole
number of shares with a value equal to the Fair Market Value of the Shares on
the Taxable Date or the first trading day before the Taxable Date, sufficient to
satisfy the applicable Tax Withholding Obligation. You acknowledge that the
withheld shares may not be sufficient to satisfy your Tax Withholding
Obligation. Accordingly, you agree to pay to the Company as soon as practicable,
including through additional payroll withholding, any amount of the Tax
Withholding Obligation that is not satisfied by the withholding of Shares
described above.

11. Data Privacy

  

As an essential term of this Agreement, you consent to the collection, use and
transfer, in electronic or other form, of personal data as described in this
Agreement for the exclusive purpose of implementing, administering and managing
your participation in the Plan.

 

By entering into this Agreement and accepting the Performance Units, you
acknowledge that the Company holds certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
tax rates and amounts, nationality, job title, any shares of stock or
directorships held in the Company, details of all awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding, for the purpose of implementing, administering and managing the
Plan (“Data”). You acknowledge that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in jurisdictions that may have different data
privacy laws and protections, and you authorize the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom you or the Company may elect to deposit any shares of stock
acquired under this Agreement. You acknowledges that Data may be held only as
long as is necessary to implement, administer and manage your participation in
the Plan as determined by the Company, and that you may request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, provided however, that refusing or withdrawing your consent may
adversely affect your ability to participate in the Plan.

12. Electronic Delivery

   The Company may, in its sole discretion, decide to deliver any documents
related to any awards granted under the Plan by electronic means or to request
your consent to participate in the Plan by electronic means. You hereby consent
to receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company, and
such consent shall remain in effect throughout your term of employment or
service with the Company and thereafter until withdrawn in writing by you.

 

4



--------------------------------------------------------------------------------

13. Miscellaneous

  

(a)    This Agreement shall not confer upon you any right to continue as an
employee, or otherwise in the service of, the Company or any Affiliate, nor
shall this Agreement interfere in any way with the Company’s or such Affiliate’s
right to terminate your employment or service at any time.

 

(b)    Without limiting the generality of Paragraph 13(a) above, this Agreement
and the Plan may be amended without your consent to the extent provided in
Section 19 of the Plan.

 

(c)    This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or stock
exchanges as may be required. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by you or other subsequent transfers by you of any shares
of Common Stock issued as a result of or under this Agreement, including without
limitation (i) restrictions under an insider trading policy, (ii) restrictions
that may be necessary in the absence of an effective registration statement
under the Securities Act of 1933, as amended, covering the Performance Units and
(iii) restrictions as to the use of a specified brokerage firm or other agent
for such resales or other transfers. Any sale of shares of Common Stock issued
pursuant to this Agreement must also comply with other applicable laws and
regulations governing the sale of such shares.

 

(d)    To the extent not preempted by U.S. federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

 

(e)    Any question concerning the interpretation of this Agreement or the Plan,
any adjustments required to be made under the Plan, and any controversy that may
arise under the Plan or this Agreement shall be determined by the Administrator
(including any person(s) to whom the Administrator has delegated its authority)
in its sole and absolute discretion. Such decision by the Administrator shall be
final and binding.

14. Signatures

   By the signatures below, you and the authorized representative of the Company
acknowledge agreement to this Performance Unit Award Agreement as of the Grant
Date specified above.   

PARTICIPANT:

     FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC.   

 

    

/s/ Mark S. Thompson

      [Name]      Mark S. Thompson            President and CEO   

To accept your Performance Unit grant:

 

  (a) Sign BOTH copies of this Performance Unit Award Agreement;

 

  (b) Retain one copy of each for your records;

 

  (c) Return one copy of each in the enclosed envelope by within 30 days of the
Grant Date.

 

5